DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1, 2, 4, 8-10, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0245276 A1, hereinafter “Kim”) in view of Sharma et al. (US 2016/0227535 A1, hereinafter “Sharma”).
 	Regarding claims 1, 2, 4, 13, 14, 16 and 20, Kim teaches an electronic device comprising: a communication interface comprising: a first communication interface which communicates based on a first communication standard (Fig. 2, where e.g., first electronic device 100 includes a first communication interface which communicates based on Bluetooth standard, ¶ [0081]), and a second communication interface which communicates based on a second communication standard using at least one of a first frequency band and a second frequency band (Figs. 1, 6-9, where e.g., first electronic device 100 includes a second communication interface which communicates based on Wi-Fi standard using one of a  first (2.4 GHz) band ) or a second frequency (5GHz) band, ¶ [0079]); a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory (Fig. 2) to;  obtain, from a peer device attempting to establish a peer-to-peer, P2P connection according to the second communication standard to the electronic device, connection information of the Figs. 2, 6-9, ¶ [0215],The controller 110 of the display apparatus 100, may determine the operating channel using the first AP connection information, the second AP connection information, an operating channel number of the display apparatus 100, or an operating channel number of the portable apparatus 200. ¶ [0220] In 600d of FIG. 6, the display apparatus 100 is connected to the AP 300 having the frequency band of 5 GHz, and the portable apparatus 200 is connected to the AP 300 having the frequency band of 2.4 GHz. ¶ [0235]-¶ [0238], ¶ [0252], ¶ [0253], ¶ [0255], ¶ [0260], the display apparatus 100 and the portable apparatus 200 are connected to the single AP 300 having the frequency band of 2.4 GHz. The display apparatus 100 and the portable apparatus 200 may be connected through an operating channel in the frequency band of 2.4 GHz.); determine P2P operating frequency band between the electronic device and the peer device as the first frequency band, and establish a P2P connection between the electronic device and the peer device according to the determined P2P operating frequency band (Figs. 6-9).
	Kim does not explicitly teach acquire connection information of the electronic device indicating whether the electronic device is currently connected with an external device through the first communication interface using the first communication standard,  wherein the first frequency band is 2.4 GHz; when the frequency band which is currently used in the wireless connection which the peer device communicates based on the second communication standard is the first frequency band, and the connection information of the electronic device indicates that the electronic device is connected with the external device through the first communication interface using the first 
 	Sharma teaches acquire connection information of the electronic device indicating whether the electronic device is currently connected with an external device through the first communication interface using the first communication standard using a first frequency band, wherein the first communication standard is Bluetooth, and the second communication standard is WiFi (Figs. 1, 3-5, ¶ [0003], ¶ [0005], ¶ [0007], the wireless communications device may include a Bluetooth module and the defined criterion may be an operational status of the Bluetooth module. ¶ [0037], the device may detect when a collocated Bluetooth transceiver is operating and dynamically switch from operation on the 2.4 GHz band to the 5 GHz band to prevent interference with the Bluetooth communications. ¶ [0051], Bluetooth communications may cause interference on the 2.4 GHz band, band manager 230 may monitor the operational status of Bluetooth module 214. If Bluetooth module 214 is active, or if activity is impending, band manager 230 may switch operation from 2.4 GHz transceiver 202 to 5 GHz transceiver 208.), wherein the first frequency band is 2.4 GHz, and the second ¶ [0003], ¶ [0007]), when the frequency band which is currently used in the wireless connection with the peer device which communicates based on the second communication standard is the first frequency band, and the connection information of the electronic device indicates that the electronic device is connected with the external device through the first communication interface using the first communication standard, determine a P2P operating frequency band between the electronic device and the peer device as the second frequency band (Figs. 4, 5, ¶ [0037], For example, the device may detect when a collocated Bluetooth transceiver is operating and dynamically switch from operation on the 2.4 GHz band to the 5 GHz band to prevent interference with the Bluetooth communications.¶ [0046], ¶ [0050], Bluetooth module 214 may become active as indicated. Consequently, band manager 230 may switch operation from 2.4 GHz transceiver 202 to 5 GHz transceiver 208, );  when the frequency band which is currently used in the wireless connection with the peer device which communicates based on the second communication standard is the first frequency band, and the connection information of the electronic device indicates that the electronic device is not connected with the external device through the first communication interface using the first communication standard, determine the P2P operating frequency band between the electronic device and the peer device as the first frequency band, and establish a P2P connection between the electronic device and the peer device according to the determined P2P operating frequency band (Figs. 4, 5, ¶ [0047], STA 106 may initially communicate by sending one or more data frames to wireless communications device 102 using the 2.4 GHz band. ¶ [0050] and ¶ [0051]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine the second frequency band, as a P2P operating ¶ [0004] and ¶ [0051] of Sharma).
	Regarding claims 8 and 17, Kim in view of Sharma teaches the electronic device of claim 1, wherein the processor is further configured to execute the one or more instructions to acquire the connection information of the peer device  from a message received from the peer device for a P2P search or a connection request (Kim: ¶ [0235]-¶ [0238]).
 	Regarding claims 9 and 18, Kim in view of Sharma teaches the electronic device of claim 8, wherein the message received from the peer device comprises at least one of a group owner, GO, negotiation request message or an invitation request message Kim: ¶ [0198], The display apparatus 100 and the portable apparatus 200 may request the connection through a provision discovery request message, a GO negotiation request message, an invitation request message, or the like. Sharma: ¶ [0038], ¶ [0046]). 	
 	Regarding claims 10 and 19, Kim in view of Sharma teaches the electronic device of claim 9, wherein the connection information of the peer device is acquired through a vender specific information element of the GO negotiation request message or the invitation request message (Kim: ¶ [0198], The display apparatus 100 and the portable apparatus 200 may request the connection through a provision discovery request message, a GO negotiation request message, an invitation request message, or the like, ¶ [0061], ¶ [0168]-¶ [0170]).
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sharma as applied to claim 1 above, and further in view of Kim et al. (US 2018/0249111 A1, hereinafter “Kim’111”).
	Regarding claim 12, Kim in view of Sharma teaches the electronic device of claim 1.
Kim does not explicitly teach wherein the processor is further configured to execute the one or more instructions to determine the P2P operating channel further based on information about whether the electronic device supports dual simultaneous band (DSB) and information about whether the peer device supports real simultaneous dual band (RSDB).
Kim’111 teaches wherein the processor is further configured to execute the one or more instructions to determine the P2P operating channel further based on ¶ [0009], ¶ [0010]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine the P2P operating channel further based on information about whether the electronic device supports  DSB and information about whether the peer device supports RSDB in the system of Kim and Sharma to further enhance system efficiency and reliability.
Response to Arguments
8.	Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
	Kim in view of Sharma render obvious the amended claims as set forth above.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Examiner, Art Unit 2477